This matter is pending before the court upon the filing of a motion for orders for enforcement by relator, Cleveland Metropolitan Bar Association, on April 22, 2013, requesting the court to find respondent, Michael D. Davie, in contempt for his failure to comply with this court’s September 27, 2012 order. Respondent did not file a response to the motion.
It is ordered by the court, sua sponte, that respondent appear in person before this court on June 5, 2013, at 9:00 a.m., to show cause why he should not be held in contempt.